DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10-13, 15, 17-20, 22-23, 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8, 15 and 22 computer implemented method, systems and computer program product that administer assessment to a first and second applicant, grade the assessment of the first and second participant, anonymizing the a portion of the second assessment response and providing the grade and the second anonymized response to the first participant.  These limitations as currently recited covers the performance of said limitation by the human mind.  The limitation of claims 1, 8, 15 and 22 does recite some generic computing device (for example, a computing device [claim 1 and 22], a computer program product [claim 8],  processor and memory [claim 15]).   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Similarly, the amendment of one or more selections of particular portions for which a participant of the electronic assessment is required to provide a response when taking the electronic assessment and receiving a response type with a respective portion of an electronic document also falls under the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor/computing device/computer readable medium/computer program product to perform grading and anonymizing step. The processor/computing device/ computer program product were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Furthermore, the applicant own specification specifically states that these computing device/computer program product do not amount to anything more than just generic computing component (see paragraph 41-43).   Furthermore, the amendment of receiving an electronic document, receiving, via a user interface, of the electronic document; for each selected portion of the electronic document, associating, via the user interface, a response type with a respective portion of the electronic document; providing access to the electronic assessment via a web portal.   However, these amendments are not sufficient to amount to anything more than just generic computing component.  As electronic document, user interface can be considered to be merely using a computer as a tool to perform the mental concept or a performing a mental process in a computer environment.   As such, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the grading, anonymizing, and presenting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims 3-6, 8, 10-13, 17-20, 23, 25-28 are also rejected under the same rationale as discussed above because these dependent claim do not ameliorate the deficiency discussed above.  For example, claim 3-6, 8, 10-13, 17-20, 23, 25-28 further expand on the abstract idea of the anonymized assessment response.  As such, the same rejection rationale of claims 1, 8, 15 and 22 can be applied in the same manner. 

Response to Arguments
Applicant’s argument, on submitted 05/02/2022, on the rejection under 35 U.S.C 101 on claims 1, 3-6, 8, 10-13, 15, 17-20, 22-23, 25-28 have been considered.  However, the applicant’s argument relies on the new amendment overcoming the rejection under 35 U.S.C 101.  A new rejection has rationale has been articulated in view of the applicant’s amendment.  
Applicant’s amendment is sufficient to overcome the rejections under 35 U.S.C 103.  Accordingly, the rejections have been withdrawn.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715